Citation Nr: 0923228	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-38 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for squamous cell 
carcinoma of the pharynx, for accrued benefit purposes.  

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound, for accrued 
benefit purposes.  

4.  Computation of countable income for the purposes of 
determining continued entitlement to death pension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967, including service in Vietnam.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The record indicates that the appellant has on two occasions 
requested a hearing either at the RO or before the Board.  
However, on both occasions she submitted a follow up 
statement in which she withdrew her request.  The Board will 
proceed with the adjudication of her claims. 

The issue of the computation of the appellant's income for 
the purposes of determining entitlement to death pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2006; the immediate cause of 
death was listed as septic shock, due to aspiration 
pneumonia, which was due to oropharynx cancer, and with other 
significant conditions contributing to death but not 
resulting in the underlying cause including thrombocytopenia 
and hypokalemia.  

2.  Service connection had not been established for any 
disability at the time of the Veteran's death.  

3.  Oropharynx cancer is not a disease that is attributable 
to herbicide exposure, and there is no qualified medical 
evidence that relates the oropharynx cancer, pneumonia, or 
any of the other disabilities which led to the death of the 
Veteran to active service.  

4.  Based on evidence in the possession of VA at the time of 
the Veteran's death, his squamous cell carcinoma of the 
pharynx was not shown in service or until many years after 
discharge from service; there is no qualified medical opinion 
that relates this disability to service, and it may not be 
presumed to be the result of herbicide exposure. 


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred due to 
active service, nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312, 3.313 (2008). 

2.  The Veteran's squamous cell carcinoma of the pharynx was 
not incurred in service, nor may it be presumed to have been 
incurred due to service, for the purposes of accrued 
benefits.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5101, 
5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313, 3.1000 (2008).

3.  The criteria for entitlement to special monthly 
compensation on the need for aid and attendance or being 
housebound, for accrued benefit purposes, have not been met.  
38 U.S.C.A. §§ 1114, 5101, 5107(b), 5121 (West 2002); 
38 C.F.R. §§ 3.350, 3.350, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

In this case, the appellant was provided with a VCAA 
notification letter in July 2006.  This letter notified her 
of the evidence required to substantiate her claims for 
various death benefits.  The appellant was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with her authorization VA 
would obtain private medical records on her behalf or she 
could submit the records.  

The appellant did not receive information pertaining to the 
assignment of a disability rating or effective date until 
September 2007.  She was also provided with a more detailed 
explanation of the evidence needed to substantiate her claim 
for service connection for the cause of death consistent with 
Hupp, in May 2008.  As the notices came after the initial 
adjudication of the claims, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the appellant's claims were readjudicated by the RO in 
June 2008, after proper VCAA notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

The Board further finds that the duty to assist has been met.  
All private and VA medical records identified by the 
appellant have been obtained, including the records 
pertaining to the Veteran's final illness.  The appellant has 
declined her right to a hearing.  The Board may proceed with 
adjudication of her claims.  

Cause of Death 

The appellant contends that the disability which led to the 
death of the Veteran, oropharynx cancer, was the result of 
active service.  She argues that exposure to herbicides such 
as Agent Orange during service led to the development of this 
disability.  

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay testimony is competent, however, 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If malignant tumors become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of tumors during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

The appellant contends that the Veteran's oropharynx 
carcinoma developed as a result of exposure to herbicides 
such as Agent Orange during active service.  A veteran who, 
during active military service, served in Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975 
is presumed to have been exposed to herbicides.  38 C.F.R. §§ 
3.307, 3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), AL amyloidosis and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 74 Fed. Reg. 21,258 (May 7, 
2009).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that service connection had not been 
established for any disability at the time of the Veteran's 
death.  

The Veteran's death certificate shows that he died on May [redacted], 
2006.  The immediate cause of death was listed as septic 
shock, with an approximate interval between onset and death 
of hours.  This was due to aspiration pneumonia, which was 
due to oropharynx cancer.  The aspiration pneumonia had been 
present for six days and the oropharynx cancer had been 
present for months.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause included thrombocytopenia and hypokalemia.  The Veteran 
was an inpatient at a hospital at the time of death.  An 
autopsy was not performed.   

The service treatment records show that that the Veteran was 
treated for right lower lung pneumonia in October 1967.  He 
was hospitalized from October 11, 1967 to October 17, 1967.  

The remainder of the service treatment records is negative 
for any relevant findings.  The November 1967 discharge 
examination found that the mouth and throat were normal.  A 
chest X-ray obtained at this time was negative.  

The initial post service medical records are VA treatment 
records dated December 2005.  These show that the Veteran was 
seen for complaints of a sore throat and difficulty 
swallowing.  On examination, the mouth, the tongue, the gums 
and floor of the mouth, and the larynx were all normal and 
without lesions.  However, on examination of the pharynx, the 
examiner noted an extensive tumor involving the left 
oropharyngeal wall.  The tumor invaded up onto the left 
lateral margin of the soft palate and extended to the uvula.  
The left tonsil appeared to be completely involved with the 
tumor and extended toward the pyriform sinus.  

A biopsy was performed in December 2005, with a preoperative 
diagnosis of a left oropharyngeal tumor.  This resulted in a 
diagnosis of a well differentiated squamous cell carcinoma of 
the left pharynx.  

The remaining medical records include VA treatment records 
and private medical records.  The Veteran received both 
radiation therapy and chemotherapy.  February 2006 X-ray 
studies note nodular infiltrates consistent with pneumonia.  
March 2006 and April 2006 VA treatment records include an 
assessment of carcinoma of the stomach.  There is no 
indication of any further confirmation, examination or 
treatment of this finding.  The remainder of the Veteran's 
treatment records refers only to carcinoma of the oropharynx, 
without a diagnosis of any respiratory cancer.  

Private medical records show that a biopsy of the esophagus 
was performed in April 2006 due to suspected esophagitis.  
This was negative for any findings of cancer.  

Private medical records also include a death summary dated 
May 2006, as well as the records from the Veteran's final 
hospitalization.  This shows that the Veteran had squamous 
cell carcinoma of the oropharynx, diagnosed in December 2005.  
He was status post chemotherapy and radiotherapy.  The 
Veteran had been hospitalized in early April 2006 due to 
gastrointestinal bleeding and weakness.  He was readmitted in 
late April 2006 with cough and tachypnea.  Records from the 
date of admission include an X-ray study that revealed an 
increasing right upper lobe nodule that was worrisome for 
metastases.  However, this later proved to be pneumonia.  The 
Veteran's condition deteriorated gradually with increasing 
respiratory distress and desaturation episodes until he 
expired.  The diagnoses included aspiration pneumonia, 
sepsis, adult respiratory distress syndrome, 
thrombocytopenia, chronic anemia, gastrointestinal bleed, 
hypokalemia, oropharynx squamous cell carcinoma, and 
cytomegalovirus esophagitis.  

In an April 2008 VA medical opinion, the examiner reviewed 
the Veteran's medical records and claims file in detail.  The 
examiner noted the episode of pneumonia in service but stated 
that there was no evidence that this resulted in any residual 
disability.  The examiner opined that there was no evidence 
that the pneumonia in service led to a continuous disability 
or the development of squamous cell carcinoma of the pharynx.  
He further opined that the Veteran's treatment for pneumonia 
in service was not the cause of death and did not contribute 
to the cause of death.  

The Board finds that entitlement to service connection for 
the cause of the Veteran's death is not warranted.  The 
disease which led to the Veteran's death, oropharyngeal 
carcinoma, was not present in service or until many years 
after service.  Moreover, it may not be presumed to be the 
result of exposure to Agent Orange.  

The Board notes that as the Veteran served in Vietnam, he is 
presumed to have been exposed to herbicides such as Agent 
Orange.  Exposure to herbicides by itself it not a 
disability.  The evidence must show that he developed a 
disease which is known to be related to such exposure.  In 
this case, there is no evidence of such a disease.  
Respiratory cancers of the lung, bronchus, larynx or trachea 
have been found to be associated with exposure to Agent 
Orange.  However, there is no evidence that the Veteran 
developed one of these cancers.  Instead, the evidence 
without exception shows that the Veteran had squamous cell 
carcinoma of the oropharynx.  This is a disability in which 
it has been specifically stated that there is no positive 
evidence of an association between it and herbicide exposure.  
VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-46 
(Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 
1996); 72 Fed. Reg. 32,345-32,407 (June 12, 2007).

Under the Agent Orange Act of 1991, the Secretary of VA 
receives from the National Academy of Science (NAS) periodic 
reviews and summaries of the scientific evidence concerning 
the association between exposure to herbicides and diseases 
suspected to be associated with those exposures.  Based on 
cumulative scientific data reported by the NAS since 1993, 
the Secretary has determined that there is no positive 
association between herbicide exposure and nasal and 
nasopharyngeal cancer.  M21-1MR, IV, IV.ii.2.C.10.j.  
Therefore, the Veteran's squamous cell carcinoma of the 
oropharynx may not be presumed to be the result of herbicide 
exposure.  

The appellant may still establish entitlement to service 
connection for the cause of the Veteran's death on a direct 
basis.  However, there is no evidence of a relationship 
between the Veteran's squamous cell carcinoma of the 
oropharynx and active service.  Although April 2006 private 
medical records note that according to the appellant, the 
Veteran had been exposed to Agent Orange, the examiner did 
not relate the Veteran's carcinoma of the oropharynx to Agent 
Orange after receiving this information.  There is no medical 
opinion that relates the carcinoma of the oropharynx to 
active service, and the August 2008 VA examiner opined that 
the pneumonia for which the Veteran was treated in service 
was not related to the cause of his death.  Therefore, 
entitlement service connection for the cause of the Veteran's 
death on a direct basis is not demonstrated.  

The Board notes the sincere belief of the appellant that the 
Veteran's cancer is related to herbicide exposure in service.  
However, the appellant is not a physician, and she is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu, 2 Vet. App. at 495.  In the absence 
of any such qualified medical opinion, her claim must be 
denied. 

In regards to the March 2006 and April 2006 references to 
carcinoma of the stomach, the Board notes that these 
diagnoses were never confirmed by biopsy.  Furthermore, 
carcinoma of the stomach is also not a disability that has 
been associated with herbicide exposure, and there is no 
evidence of carcinoma of the stomach during service or until 
nearly 40 years after discharge from service.  Therefore, 
this does not provide a basis for service connection for the 
cause of death.  38 C.F.R. § 3.309(e).

Similarly, the Board notes that the April 2006 private 
medical records which include an X-ray study of the lungs 
that the examiner believed was worrisome for metastases is 
also not confirmed.  The records indicate that this was later 
determined to be pneumonia.  However, even if the Board were 
to accept that there was evidence of metastases to the lung, 
the fact would remain that the primary tumor was located in 
the pharynx, and this would not provide a basis for service 
connection for the cause of death.  

Finally, the Board has considered the argument of the 
representative in which he contends that a biopsy from United 
Regional shows that there was involvement of the 
pharyngeaoepiglottic fold.  The representative then argues 
that as the fold is the connector tissue from the pharynx to 
the larynx, then the Veteran's cancer should have been 
considered as part of the larynx as well as the pharynx.  The 
Board notes that the representative did not provide the date 
of the biopsy, and the only biopsy from this source was of 
the esophagus.  This resulted in a finding of esophagitis, 
and not cancer.  However, even if the Board accepts the 
biopsy result as described by the representative, the Board 
notes that every single diagnosis of the Veteran's disability 
is of oropharyngeal cancer, and not a single one of the many 
doctors who treated the Veteran, both VA and private, found 
that the larynx was involved.  The Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death.  

Service Connection for Accrued Benefits

The appellant argues that she is entitled to accrued benefits 
based on the claim for service connection for cancer of the 
throat submitted by the Veteran prior to his death.   

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid 
may be paid to a surviving spouse.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  38 
C.F.R. § 3.1000(a)(1),(4) (2006).

VA amended 38 C.F.R. § 3.1000, effective January 29, 2007, to 
ensure consistency with section 104 of the Veterans Benefits 
Act of 2003 and the amended 38 U.S.C. § 5121, with respect to 
payment of certain accrued benefits upon the death of a 
beneficiary.  See 71 Fed. Reg. 78,368-78,369 (Dec. 29, 2006) 
(Adopts as final rule, without change, the proposed rule 
published in the Federal Register on June 29, 2006).  See 71 
Fed. Reg. 37,027-37,031 (June 29, 2006) (Proposed Rules).  In 
this case, 38 C.F.R. § 3.1000 as amended is applicable to the 
appellant's claim.

With respect to the amended version of 38 C.F.R. § 3.1000, 
the changes include amending the definition of "[e]vidence in 
the file at date of death" in 38 C.F.R. § 3.1000(d)(4).  This 
has been altered to include "evidence in VA's possession on 
or before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death, in support of a claim for VA 
benefits pending on the date of death."  Id.

Furthermore, VA has concluded in reading 38 U.S.C.A. §§ 5101 
and 5121 together that in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  As part of the amended 38 C.F.R. § 3.1000, a new 
38 C.F.R. § 3.1000(d)(5) has been added.  Under this 
provision, a claim for VA benefits pending on the date of 
death means a claim "filed" with VA that had not been finally 
adjudicated by VA on or before the date of death.  See e.g., 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (38 
U.S.C.A. § 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrued or be paid.).

In this case, the Veteran submitted a claim for service 
connection for cancer of the throat secondary to Agent Orange 
in January 2006.  His claim was still pending at the time of 
his death.  The appellant's claim for accrued benefits was 
received in a timely manner in June 2006.  

As this is a claim for service connection for accrued 
benefits, the laws and regulations pertaining to service 
connection outlined in the discussion of the previous appeal 
also apply to this claim for accrued benefits.  The medical 
evidence previously discussed is also relevant to this claim, 
although the Board's review must be limited to evidence in 
the possession of the VA at the time of the Veteran's death.  

It follows that the Board must find that service connection 
for the Veterans' squamous cell carcinoma of the oropharynx 
is not warranted for basically the same reasons that service 
connection for the cause of the death was not warranted.  

Oropharynx cancer is not a disease that is presumed to be 
related to herbicide exposure.  38 C.F.R. § 3.309(e).  In 
fact, it is a disease in which the Secretary has specifically 
noted that there is no positive association with herbicide 
exposure.  M21-1MR, IV, IV.ii.2.C.10.j.  There is no evidence 
of the Veteran's cancer during service or until 38 years 
after discharge from service, and there is no qualified 
medical opinion that relates the oropharynx cancer to either 
active service or to herbicide exposure.  Therefore, the 
preponderance of the evidence is against the appellant's 
claim for service connection for squamous cell carcinoma of 
the pharynx for the purposes of accrued benefits.  

Special Monthly Compensation for Accrued Benefits Purposes

The appellant argues that she is entitled to special monthly 
compensation due to the need for aid and attendance for the 
Veteran, for the purposes of accrued benefits.  

The laws and regulations regarding accrued benefits that were 
discussed in relation to the previous claim are also 
applicable to this claim.  

Special monthly compensation is payable where a Veteran 
suffers from service-connected disability that renders him 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Special monthly compensation provided by 38 U.S.C.A. § 
1114(s) is also payable when the Veteran has a single 
service-connected disability rated as 100 percent disabling 
and additional service-connected disability or disabilities 
independently ratable at 60 percent, or when a veteran is 
permanently housebound by reason of service-connected 
disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, entitlement to special monthly compensation due 
to the need for aid and attendance or being housebound must 
be denied.  The Veteran was not service connected for any 
disability at the time of his death.  Moreover, the claim for 
service connection for squamous cell carcinoma of the 
pharynx, for the purposes of accrued benefits, is being 
denied.  Therefore, as the Veteran was not in receipt of 
compensation and was not entitled to receive compensation at 
the time of his death, it follows that he was not eligible to 
receive special monthly compensation, and the appellant's 
claim for special monthly compensation due to a need for aid 
and attendance or being housebound, for the purposes of 
accrued benefits, must be denied. 



ORDER

Service connection for the cause of the Veteran's death is 
denied. 

Service connection for squamous cell carcinoma of the 
pharynx, for accrued benefit purposes, is denied. 

Special monthly compensation based on the need for aid and 
attendance or being housebound, for accrued benefit purposes, 
is denied. 


REMAND

The appellant contends that her income does not exceed the 
maximum allowable rate for death pension for the period 
beginning December 1, 2008.  

The appellant submitted an application for pension in 
November 2007.  She reported that her only source of income 
for the next 12 months would be her monthly $683 in wages and 
salary, with an expected annual income of $8,196.  However, 
the final expenses from the Veteran's funeral exceeded 
$13,000.  

On the basis of the information provided in the November 2007 
application, pension was granted in January 2008.  Effective 
from December 1, 2007, the appellant was entitled to a 
monthly payment of $624.  This was based on an annual income 
of $0, which was computed by subtracting the more than 
$13,000 in funeral expenses from her reported income of 
$8,196.  However, effective from December 1, 2008, the 
monthly rate would be reduced to $0.  This was because her 
reported annual income of $8,196 exceeded the maximum annual 
rate of $7,498.   

In February 2008, the appellant submitted a notice of 
disagreement with the amount to be paid as of December 1, 
2008 and argued that her annual income for 2007 had been 
$5,905 instead of the $8,196 she had expected.  She submitted 
her Form W-2, Wage and Tax Statement for 2007, which 
confirmed that she had earned $5,905 for that year.  However, 
as this related to the year in which the appellant has 
already been found to have $0 income and awarded the maximum 
rate of pension, it did not affect the monthly rate of $0 
beginning December 1, 2008.  The appellant was notified of 
this in the June 2008 statement of the case.  

The appellant submitted her substantive appeal in January 
2009.  In her appeal, she noted that her income for the year 
beginning December 1, 2008 would be $6,096.  She also 
indicated that she had some medical expenses, although she 
did not provide the amount of these expenses.  The Board 
notes that while this income is substantially less than the 
$8,196 reported in the initial claim, the expected income 
amount is credible in that it is similar to the $5,905 earned 
in 2007 as confirmed by the W-2 for 2007.  Moreover, as 
unreimbursed medical expenses may be deductible, there is an 
indication that her actual income for the purposes of pension 
may be even less than $5,905.  The RO did not readjudicate 
the appellant's claim after the receipt of the new 
information in January 2009, and she has not submitted a 
waiver of such review.  

The Board finds that in order to assist the appellant in the 
development of her claim and to provide her due process, this 
matter must be returned to the RO in order to obtain updated 
financial information and to give the RO an opportunity to 
consider her claim on the basis of this information.  The 
appellant should be invited to provide her income beginning 
in the year 2008, as well as any information, such as a W-2 
that may support her assertions.  Furthermore, she should be 
invited to outline her medical expenses.  Afterwards, the RO 
should be provided with the initial opportunity to consider 
this evidence.  



Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide 
her financial information for the year 
beginning December 1, 2008, to include 
all sources of income.  She should also 
be notified that medical expenses and 
certain other unreimbursed expenditures 
may be deducted from her income, and 
then give her an opportunity to provide 
this information.  She should be 
notified that she may submit financial 
information such as her Form W-2, Wage 
and Tax Statement for 2009 in support 
of her financial information.  

2.  After the information requested has 
been received and associated with the 
claims file, or a reasonable time period 
for the appellant's response has expired, 
review the record and readjudicate the 
claim for death pension.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


